                         f
                              P
                              i
                                  |r

                                                        \                                                      i
                                                                                                               I




._i   ..
 '!




                                                                                                        I'lclel^l '9982 turol Sd
                                                                                          @uaaeg) 2 002
                                                                                                                                     so o3 C)                     il\il\[luuililil[ffiillllllll
                                                                                                                                     o
                 '{:.
                                                                                                                                     3 6
                                                                                                                                     E.
                                                                                                                                     o. o
                                       oJnleu                                                                                        o       o
                                                                                                                             n        $.              E    Documents    E      Commercial sample    tr Merchandise E Dangerous         Goods
                                                                                                                                             (D
                                                                                                                                             o        EGift         tr Humanitarian    Donation     tr
                                                                                                                                                                                                                                           of
           4.t                                                                                                                                                                                      Weisht (3) Value (4)l HS Tarifi
                                                                                                                                             *o
                                                                                                                                             o)
                                                                                                                                                      Detailed description of contents
                                                                                                                                                                                           (1   )   lb.    oz. rus$)     I #(5)

                                                                                                                                                                                                          !.


                                                                                                        I
                                                                                                                   t//)yr?/1          s8
                                                                                                                                      a3                                                                                     ffio      D
                                                       7fj!   Juoil             vth/
                        tc6A-y es,o      /                                                                         .f,uv4
                                                                                                                                      iio
                                                                                                                                      =d
                                                                                                                                      bo
                                                                                                                                      oo                                 (8)
                                                                                                                                                      AES
                                                                                          no             JO
                                                                                                                                         d5i            NOEEI                        NOEEI
                                                                                                                                         cr(D                                                 customs
                                                                                                                                         So            Icbrtiry the Particulars given in this
                                                                                                                                         oi            coneot. This item does not contain
                                                                                                                                                                                              any uldeclared
                                                                                                                                         so
                                                                                                                                         co                                               bY
                                                                                                                                                       articles, or articles Prohibited
                                             6u
                                                                                               (egte1c9P )naleA canesuoS)        g       oo
                                                                                                                                         dl            customs                           met
                                                                                                                                                                                        law and
                                                                                                              lecjed pojnsul
                                                s N EEE TE           hEh lu         '-   -\Yr--
                                                                                                                           toA           =.c
                                                                                                                                         :
                                                                                                                                         O:r
                                                                       (e4e1)                                         ap                                                               3
                                         (etnv)
                                                                        rolla'l n
                                                                                                                                                                                           PSN
                             llerun               tr    JoIev\   n                                                           ur€ll                i   PS Form 2976,                                                                   tr
                                                                                                                                                                                                                'l$
                                                         I
                         Case 3:1g-                               9   Filed 05/09/18 Page L of 2

                             UNITED STATES DISTRICT COURT
                                         DISTRICT OF CONNECTICUT


WORLD WRESTLING ENTERTAINMENT, INC,

                                   V.                             SUMMONS IN A CIVIL CASE
TRANSWORLD TELEVISTON CORPORATION,
                                                             CASE NUMBER:   3:   I8-CV-00780-VAB




   TO: Transworld Television Corporation
Defendant's Address:




      A lawsuit has been filed against you.

   Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if
you are the United States or a United States agency, or an officer or employee of the United States described in
Fed. R. Civ. P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a
motion under Rule l2 of the Federal Rules of Civil Procedure. The answer or motion,must be served on the
plaintiff or plaintiffs attorney, whose name and address are:

Jeffrey Mueller
Day Pitney LLP-Htfd-CT
242Trumbull St.
Hartford, CT 06103-1212

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




CLERKOF COURT



  lsl   -   J. Fazekas
                    Signature of Clerk or Deputy Clerk




                                                                        ISSUED ON 2018-05-09 1l:49:50.0, Clerk
                                                                                    USDC CTD
